Citation Nr: 0808549	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
service-connected lumbosacral strain with degenerative disc 
disease.

2.  Entitlement to a total disability based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 40 percent disability 
rating for the veteran's service-connected lumbosacral strain 
with degenerative disc disease.  The veteran timely filed a 
Notice of Disagreement (NOD) in March 2004.  The RO provided 
a Statement of the Case (SOC) in April 2004, and the veteran 
timely filed a substantive appeal that same month.  In 
September 2007, the RO provided a Supplemental Statement of 
the Case (SSOC).  

In November 2006, the Board remanded the case for additional 
development, to include providing Veterans Claims Assistance 
Act (VCAA) notice, obtaining medical records, and obtaining 
orthopedic and neurological examinations.  

The veteran did not request a hearing on this matter.

In March 2004, the veteran filed a claim for service 
connection for a psychiatric condition, to include 
depression, secondary to his service-connected back 
condition.  In an October 2004 decision, the RO denied the 
secondary service connection claim.  The veteran, however, 
failed to file an NOD.  Accordingly, this decision qualifies 
as a "final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board notes that in a January 2008 
correspondence, the veteran appeared to raise an application 
to reopen a claim of service connection for depression.  This 
issue is not developed for appellate consideration and is 
referred to the RO for appropriate action.   

In an August 2004 Form 21-4138, the veteran described a 
"problem of my leg going numb."  In an October 2007 
statement, the veteran raised a claim for service connection 
for a right knee and leg condition secondary to his service-
connected back condition.  The Board notes that the VA 
medical records contain numerous references to right leg 
numbness and/or radiculopathy.  As this issue has not been 
developed for appellate consideration, it is referred to the 
RO for appropriate action.   

As explained in more detail below, because the Board 
determines that the AMC failed to comply with its November 
2006 remand order, the appeal is again REMANDED to the RO via 
the remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.
Other Matter

In July 2003, the veteran filed a claim for a TDIU.  The RO 
denied the claim in the February 2004 rating decision.  The 
veteran filed a timely NOD in March 2004.  The record 
reflects that the RO has not issued the requisite SOC with 
respect to this claim pursuant to 38 C.F.R. § 20.200.  
Therefore, the Board must remand the claim for a TDIU for 
proper issuance of an SOC, and to provide the veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).


REMAND

The Board finds that the AMC failed to comply with the 
November 2006 Board Remand directive.  Specifically, the RO 
did not give the veteran the opportunity to identify any 
records relating to evaluation or treatment for his low back 
disability at VA or private facilities in recent years.  
April 2007 and October 2007 statements by the veteran 
indicate that there are additional treatment records relating 
to the veteran's service-connected low back disability that 
have not been obtained.  Furthermore, in October 2007, the 
veteran submitted a private provider prescription for an MRI 
of the spine.  There is no record of this MRI in the claims 
file.  Such relevant evidence must be obtained and associated 
with the claims file.  38 C.F.R. § 3.159(c)(1)(2) (2007).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the AMC/RO must ensure that all VA medical 
examination and treatment reports and any private medical 
records that are not of record are obtained.  38 C.F.R. § 
3.159(c)(1)(2) (2007).

The Board also finds that additional development is warranted 
to address the merits of the veteran's claims. 38 C.F.R. § 
19.9 (2007). 

In July 2003, the veteran filed a claim for TDIU.  The RO 
denied the claim in a February 2004 rating decision.  In 
March 2004, the veteran filed a timely NOD.  The RO has not 
yet issued a SOC with respect to this issue.  Under these 
circumstances, the Board must remand this issue so that the 
RO can provide the veteran an SOC, and afford him an 
opportunity to perfect an appeal of these issues thereafter 
by filing a timely substantive appeal.  See Manlincon, 12 
Vet. App. at 240-41.

The Board further notes that, in a recent decision by the 
Court of Appeals for Veterans Claims, Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), the 
Court held that, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Finally, the Board notes that there appears to be some 
question as to the veteran's current representative in this 
case.  The Disabled Veterans of America (DAV) has filed 
several documents on behalf of the veteran, but the record 
does not contain a power of attorney appointing the DAV as 
the veteran's designated representative.  Clarification of 
this point is warranted.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) specific to the claim for a rating 
in excess of 40 percent for the veteran's 
service-connected back condition.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for a rating in 
excess of 40 percent for lumbosacral strain 
with degenerative disc disease; (b) inform 
the appellant about the information and 
evidence that VA will seek to provide; (c) 
inform the appellant about the information 
and evidence the appellant is expected to 
provide; and (d) request that the appellant 
provide any evidence in the appellant's 
possession that pertains to the claim.  The 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be consistent 
with the information or evidence needed to 
establish an increased rating as outlined 
by the Court in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).  (See holding of this decision 
above.) 

2. The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  He should be advised that 
the claims file does not contain a current 
VA Form 21-22 showing that The Disabled 
Veterans (DAV) of America represents him.  
If he wishes to be represented by the DAV, 
request that he submit a properly executed 
VA Form 21-22.

3. Obtain the names and addresses of all 
medical care providers who have evaluated 
or treated the veteran for a low back 
disability, to include lumbosacral strain 
and degenerative disc disease with 
associated neurological manifestations such 
as radiculopathy, since 2003.  After 
securing the necessary release and 
authorization from the veteran, obtain 
copies of these records. 

4. Return the claims file to the physician 
who performed the May 2007 VA spine and 
peripheral nerves examinations of the 
veteran, Raisa Kuchment, M.D., and ask that 
she submit  the neurological examination 
referenced in the May 2007 examinations.  

If the VA neurological examination 
purportedly performed in 2007 was not 
conducted or is not available, the veteran 
must be afforded a VA neurological 
examination to determine the current 
severity of his service-connected 
lumbosacral strain with degenerative disc 
disease, to include any secondary 
neurological impairment.  If the physician 
who performed the May 2007 peripheral 
nerves examination is not available, the 
claims file must be referred to another 
physician for a neurological examination.

5. The RO should issue a Statement of the 
Case to the veteran and his representative, 
if any, addressing the issue of entitlement 
to service connection for TDIU.  The 
veteran must also be provided an 
opportunity to perfect his appeal of this 
claim by submitting a timely substantive 
appeal.

6. The RO/AMC should thereafter 
readjudicate the claim for entitlement to 
service connection for entitlement to an 
increased rating for service-connected 
lumbosacral strain with degenerative disc 
disease, currently evaluated at 40 percent.  
If any benefit sought remains denied, the 
RO/AMC should prepare an SSOC and send it 
to the veteran and his representative, if 
any.  An appropriate period of time to 
respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



